Case 2:15-cv-07751-JFW-RAO Document 106 Filed 09/08/20 Page 1 of 2 Page ID #:1620



    1

    2

    3

    4

    5

    6

    7

    8

    9                         UNITED STATES DISTRICT COURT
   10                        CENTRAL DISTRICT OF CALIFORNIA
   11

   12    VERNON RUBIDOUX,                            Case No. CV 15-07751 JFW (RAO)
   13                       Plaintiff,
   14          v.                                    ORDER ACCEPTING FINDINGS,
                                                     CONCLUSIONS, AND
   15    PAM AHLIN, et al.,                          RECOMMENDATION OF
                                                     UNITED STATES MAGISTRATE
   16                       Defendants.              JUDGE
   17

   18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Third Amended
   19   Complaint (“TAC”), the Motion to Dismiss the TAC filed by Defendant Pam Ahlin
   20   (“Defendant”), the Interim Report and Recommendation of the United States
   21   Magistrate Judge (“Interim Report”), Plaintiff’s Objections, and all other records and
   22   files herein. Further, the Court has made a de novo determination of those portions
   23   of the Interim Report to which objections have been made. The Court is not
   24   persuaded by Plaintiff’s Objections and hereby accepts and adopts the magistrate
   25   judge’s findings, conclusions, and recommendations.
   26         Accordingly, IT IS ORDERED that:
   27         (1) Defendant’s Motion to Dismiss is GRANTED IN PART and Plaintiff’s
   28               claims against Drs. Pham and Thomas, Defendant Ahlin, and the
Case 2:15-cv-07751-JFW-RAO Document 106 Filed 09/08/20 Page 2 of 2 Page ID #:1621



    1            Atascadero Defendants are dismissed without prejudice and without leave
    2            to amend;
    3        (2) Defendant’s Motion to Dismiss is DENIED IN PART as to Plaintiff’s
    4            claim against Dr. Peterson; and
    5        (3) The magistrate judge shall direct service of process on Dr. Peterson.
    6

    7

    8
        DATED: September 8, 2020             ___________________________________
                                             JOHN F. WALTER
    9                                        UNITED STATES DISTRICT JUDGE
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                2
